Title: To George Washington from Major General William Heath, 28 December 1776
From: Heath, William
To: Washington, George



Dear General
Peeks kill [N.Y.] Decr 28th 1776

I have just received the honor of yours of the 21st Inst., & am much distressed to hear of the disagreable Situation that your Excellency is like soon to be in.
None of the Eastern Militia have as yet arrived that I know of except those mention’d in my Letter of Yesterday—When they come in I shall endeavor strictly to observe your Excellency’s Directions.
It is truly surprising that whilst the New England Militia are marching Hundreds of miles in a Severe Season, & leaving a large body of the Enemy near the Centre of their Country, & none but Militia to oppose their attempts to ravage, those who are in immediate danger of Destruction, shou’d need rousing from a stupid Lethargy to save themselves—and it will be more so if they should not be roused.
Philadelphia is undoubtedly an Object of great Importance, but I think cannot be more so than these passes, of which, if the Enemy should avail themselves, all Communication between the Eastern & Southern States will be entirely cut off; and I cannot but think this to be a principal Object with the Enemy.
If I may be allowed to exp[r]ess my own Opinion, I think the Service cannot under present Circumstances, be better promoted than by posting a respectable Body of Troops in West Chester County, & another in the Jersies extending from Tapan to Morris Town—This will produce a Diversion on the Side of the Enemy, & at the same time secure our own Communication: whilst in the other Case I think it will be in danger of being cut off—Your Excellency’s superior wisdom will however best determine what should be done.
By a person the day before yesterday from New York we have a Confirmation that General How is returned to that place, & that Barracks are taking up with the greatest Expedition, & that a Brigade of Hessians have moved up to Kingsbridge.
If the Eastern Militia should arrive agreable to your Excellency’s expectations, I shall without loss of time move forward with them to join your Excellency; being determined while I continue in the Army, instantly to yield a chearful Obedience to your Excellency’s Commands.

The Committee from the State of Massachusetts-Bay when they left this place committed to my Care the Commissions, Beating Orders &c. for their Officers, desiring that I would issue them agreable to the directions given to them, & that I would transmit to them a List of the Staff for the Regiments in the Southern Department, belonging to that state, for their confirmation & appointment—My excursion into the Jersies immediately afterwards put it out of my power to pay attention to it—The present scatter’d State of the Field Officers of the several Regiments, still continues it out of my power to answer their Expectations.
The Recruiting Service is an object of the highest importance—for upon the speedy raising & disciplining a New-Army is suspended the Fate of America & of unborn Millions—It is vain to trust to a Militia—many of those belonging to this State who have been lately called out under General Clinton, have returned Home in Three or Four days time.
As I think the Enemy are now going into Winter Quarters, or will in a few days, I sollicit your Excellency, for Leave to Ride to NewEngland for a Short time; as I am confident that the public Service may be promoted thereby—And as there are but few Continental Troops now in the Field, and a great number of General Officers present, and at the same time the Militia which are coming from Massachusetts Bay, fully Officered, & commanded by a Gentleman of whose “Judgment & Abilities” your Excellency has expressed “a very high Opinion”, I think I cannot better serve the public Cause than by paying a particular Attention to the forming of the New Regiments of that State, of which not only myself, but also the Officers are very desirous—The number of Regiments which are to be raised by Massachusetts Bay, I think affords me grounds for a better plea than can be made by any other Officer—I ask not for neither do I desire any particular Station, & it is my highest ambition to obey your Excellency’s Orders—but shall I be thought immodest if I express a Desire to Command the Troops raised by the State to which I belong—this they are anxious of—this I most ardently sollicit—to your Excellency’s wise Determination I submit it.
This moment the Express from Providence calls in on his way to your Excellency with the agreable news of the Arrival of the Alfred’s Prize—On which I most heartily congratulate your Excellency—I have also just received a Letter from Brigadier General Warner, informing that one Regiment of the Massachusetts Militia are on their March from Danbury to this place, others soon expected there—General Lincoln is still behind—he was some time since at Providence, but now on his March—General Pomroy is coming Colonel of a Regiment from the County of Hampshire.

I shall invariably pursue your Excellency’s Orders, but request your Indulgence of my Desire so far as is consistent with the public good, for which I am determined to sacrifice every Consideration. I have the honor to be With great respect & Esteem Your Excellency’s Most humble Servt

W. Heath


P:S. I am Just Informed that the Enemy are makeing a Large number of Sleds in New York—I am also Informed by a Person from That Place that a Number of men are Employed by Billy Bayard, to Intercept our Intelligence if Possible, it therefore behoves our Post Riders to be very Carefull.


W.H.
